Case 2:19-cr-00175-SJF-SIL Document 21 Filed 03/12/20 Page 1 of 1 PageID #: 97




                                          March 12, 2020


VIA ECF

Honorable Sandra J. Feuerstein
United States District Court
Eastern District of New York
100 Federal Plaza, Courtroom 1010
Central Islip, New York 11722

           Re: United States v. Brian Ofsie
               Docket No.: 2:19-CR00175-SJF-SIL

Dear Judge Feuerstein:

      Please be advised that our firm represents Brian Ofsie in the above referenced
matter.

       Mr. Ofsie is scheduled to appear before Your Honor on Monday, March 23, 2020 for
sentence. We are herein respectfully requesting an adjournment of this matter so that we
may prepare our Pre-Sentencing Memo in having recently received the Probation
Presentencing Report. In addition, the parties desire to have Mr. Ofsie sentenced after the
co-defendant Mr. Bohm.

        AUSA Elizabeth Macchiaverna consents to our request on behalf of the government.
We respectfully request Monday, May 11, 2020 or May 18, 2020 as proposed adjournment
dates if this meets the court’s approval.

       Thank you for your courtesies in this matter. If you have any questions, please do
not hesitate to contact me.
                                          Very truly yours,




                                          Marc C. Gann
MCG:yn
